Citation Nr: 0916534	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-33 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
bilateral hearing loss.

2.  Entitlement to an earlier effective date for the award of 
a 40 percent rating for bilateral hearing loss, or an earlier 
effective date for the grant of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In December 2006, the RO denied the Veteran's 
claim for a rating higher than 40 percent for bilateral 
hearing loss.  After the Veteran disagreed with this 
determination, the RO in July 2007 denied an earlier 
effective date for the 40 percent rating for bilateral 
hearing loss.  The earlier effective date claim has been 
recharacterized to include the Veteran's arguments that he is 
entitled to an earlier effective date for the grant of 
service connection as well as for the award of the 40 percent 
rating.

The Veteran's representative noted in his April 2009 brief 
that the Veteran's substantive appeal appeared to indicate 
that he was not continuing his appeal of the increased rating 
claim.  However, the RO issued a September 2008 supplemental 
statement of the case (SSOC) addressing this issue as well as 
the earlier effective date issue.  Because the RO took 
actions that led the Veteran to believe that an appeal was 
perfected, the issue is before the Board, notwithstanding any 
ambiguity in the Veteran's substantive appeal.  Gonzales-
Morales v. Principi, 16 Vet. App. 556, 557 (2003).
 
In April 2009, a Deputy Vice-Chairman of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  On VA audiological testing in August 2005, the Veteran's 
hearing acuity was level VI hearing in the right ear and 
level VII hearing in the left ear.

2.  On VA-authorized audiological testing in October 2006, 
the Veteran's hearing acuity was level V in each ear.

3.  In the rating action on appeal, the RO denied the 
Veteran's claim for a rating higher than 40 percent for 
bilateral hearing loss and did not assign a new effective 
date.

4.  The October 23, 1974 effective date for the grant of 
service connection and the May 2, 2003 effective date for the 
award of a 40 percent rating for bilateral hearing loss were 
assigned in March 1975 and July 2003 RO decisions from which 
the Veteran did not timely appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  The claim for an earlier effective date for the award of 
a 40 percent rating for bilateral hearing loss, or for the 
grant of service connection for bilateral hearing loss, is 
without legal merit. 38 U.S.C.A. §§ 5101, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.400, 20.302(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As regards the earlier effective date claim, the discussion 
below reflects that the claim for an earlier effective date 
in this case lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

As to the increased rating claim, in a September 2006 letter, 
the RO notified the Veteran of the evidence needed to 
substantiate his claim for an increased rating for bilateral 
hearing loss.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The September 
2006 letter nonetheless told the Veteran that he should 
submit any additional evidence that would substantiate his 
claim.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claim, in the September 2006 letter.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The August 2008 letter told the Veteran that evidence of 
worsening could substantiate the increased ratings claim.  
This letter, and the RO's September 2006 letter, also 
notified the Veteran that medical or lay evidence could be 
submitted to substantiate his increased ratings claim and 
provided specific examples.  These letters also indicated 
that the Veteran could submit letters from individuals who 
could describe the manner in which his disability had 
worsened.  These letters also explained that disability 
ratings are determined by applying VA's rating schedule under 
which the RO would assign a rating from 0 to 100 percent, and 
that it would consider evidence of the nature of the symptoms 
of the condition, their severity and duration, their impact 
upon employment and daily life, and specific test or 
measurement results, including audiometric tests for hearing 
loss.  Therefore, the RO's September 2006 and August 2008 
letters complied with the Vazquez-Flores notice requirements.

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the increased rating claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in the 
September 2008 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded VA 
and VA-authorized examinations as to the severity of his 
bilateral hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The increased rating and earlier effective 
date claims are thus ready to be considered on the merits.


Analysis

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings for hearing loss, in particular, are determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

On the August 2005 VA audiological examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:


Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
40
70
80
100
73
Left ear
45
75
80
100
75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 64 percent in the left ear.

Using Table VI, the Veteran's August 2005 examination results 
revealed level VI hearing in the right ear and level VII 
hearing in the left ear.  Combining these levels according to 
Table VII reveals a 30 percent rating.

On the October 2006 VA-authorized audiological examination, 
the Veteran's pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
45
70
90
100
76
Left ear
50
70
80
100
75

Speech audiometry revealed speech recognition ability of 76 
percent in each ear.

Using Table VI, the Veteran's October 2006 examination 
results revealed level V hearing in each ear.  Combining 
these levels according to Table VII reveals a 20 percent 
rating.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  Exceptional 
hearing exists when the pure tone threshold at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more; or where the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  However, neither of the above audiological 
examinations indicated exceptional hearing.

The above discussion reflects that application of the rating 
schedule to the numeric designations assigned based on the 
two audiological examination reports in the claims file does 
not result in a rating higher than 40 percent at any time 
during the appeal period.  As the preponderance of the 
evidence is thus against the claim for a rating higher than 
40 percent for bilateral hearing loss, the benefit-of-the-
doubt doctrine is not applicable. Gilbert v. Derwinski, 1 
Vet. App. at 53.

Earlier Effective Date

Generally, the effective date of an award based on an 
original claim or a claim for increase, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim. 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2008).  In the case 
of a claim for increase, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

In his written statements, the Veteran appears to challenge 
the effective date of the award of service connection as well 
as the award of a 40 percent rating.  In this case, after 
multiple denials of claims for service connection for 
defective hearing and hearing loss, the RO reopened the 
Veteran's claim, granted the claim on the merits in a March 
1975 decision, and assigned a noncompensable rating effective 
the October 23, 1974 date of the petition to reopen.  The 
Veteran was notified of this decision in an April 1975 
control document and award letter.

A claimant has one year from the date of notice of an RO 
decision in which to submit a notice of disagreement (NOD).  
38 U.S.C.A. § 7105(b).  If a NOD is not received within one 
year of the notice, the decision becomes final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review. 38 U.S.C.A. § 7105(b) 
(West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R. § 20.201.

After the RO issued the March 1975 rating decision, no 
communication was received from the Veteran until a February 
1989 statement in support of claim (VA Form 21-4138) in which 
he indicated that his hearing had worsened.  Thus, the 
Veteran did not file a timely NOD from the March 1975 rating 
decision granting service connection for bilateral hearing 
loss with a noncompensable rating, effective October 23, 
1974.  That decision therefore became final as to the 
effective date for the grant of service connection.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

Subsequently, in a July 2003 rating decision, the rating for 
the Veteran's bilateral hearing loss was increased to 40 
percent, effective May 2, 2003, the date of a claim for an 
increased rating.  The Veteran was notified of this decision 
in a July 2003 letter.  The next communication from the 
Veteran was an October 2005 letter in which he informed VA of 
his new address.  Thus, the Veteran did not file a timely NOD 
from the July 2003 RO decision awarding a 40 percent rating 
effective May 2, 2003.  That decision therefore became final 
as to the effective date of the award of the 40 percent 
rating.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 
20.1103.

Thus, the Veteran did not timely challenge the assignment of 
either the effective date of the grant of service connection 
or the effective date of the award of the 40 percent rating, 
each of which he has sought to challenge in connection with 
this appeal.  This appeal, however, arises from the RO's 
December 2006 decision denying a rating higher than 40 
percent for the Veteran's bilateral hearing loss.  While the 
Veteran filed an NOD indicating dissatisfaction with the 
assigned effective date, and the RO adjudicated this issue in 
its July 2007 rating decision, there was no new effective 
date assigned in either the December 2006 or July 2007 
decision.  Thus, the Veteran's arguments in this appeal 
involve an attempt to make a free standing claim for an 
earlier effective date.  Such a claim is not legally 
permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In fact, in Juarez v. Peake, 21 Vet. App. 537, 541 (2008), 
the Court modified that portion of the Board's decision which 
had reviewed an effective date related to a finding in a 
prior RO decision that had not been appealed by the Veteran 
and had therefore become final.  The Court held that because 
the appellant's arguments for an earlier effective date were 
all based on a disagreement with the conclusion of a prior 
final RO decision, rather than the decision then on appeal, 
these arguments had to be rejected because neither the Board 
nor the Court had jurisdiction to modify that prior final RO 
decision.  Id. at 541-542.  The situation in the case is 
analogous.  The Board does not have jurisdiction over the 
March 1975 rating decision granting service connection for 
bilateral hearing loss effective October 23, 1974, or the 
July 2003 RO decision awarding a 40 percent rating effective 
May 2, 2003, because they are prior final RO decisions from 
which the Veteran did not timely appeal.

Final decisions can be revised in only two ways. First, they 
can be reopened upon submission of new and material evidence.  
Because the effective date for a grant based on new and 
material evidence can be no earlier than the date of 
application to reopen, reopening of a valid prior finally 
denied claim based on new and material evidence can never 
result in an earlier effective date.  38 U.S.C.A. § 5110(a) 
(West 2002); Loenard v. Nicholson, 405 F.3d 1338, 1337 (Fed. 
Cir. 2005).

The second route to an earlier effective date is through a 
successful claim of clear and unmistakable error (CUE) in a 
prior decision. 38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a).  
There has been no specific allegation of CUE in either the 
March 1975 rating decision granting service connection for 
bilateral hearing loss effective October 23, 1974 or the July 
2003 RO decision awarding a 40 percent rating effective May 
2, 2003.

The only exception to the above finality rules arises when an 
apparently final prior decision was not in fact final.  See 
Juarez, 21 Vet. App. at 543 (citing Myers v. Principi, 16 
Vet. App. 228 (2002)).  In Myers, the appellant had filed a 
timely appeal from a prior RO decision and VA failed to 
recognize the appeal.  Id.  The Myers Court held that because 
of the unacted upon appeal, neither the prior RO decision nor 
its subsequent denial of reopening of the claim had become 
final, thus allowing a claim for an earlier effective date 
based on disagreement with a later decision.  Id.  This 
exception does not apply in the instant case, however.  The 
only timely appeal filed by the Veteran in connection with a 
prior RO denial was his July 1946 letter requesting Board 
review of the RO's May 1946 denial of his claim for service 
connection for defective hearing.  However, unlike in Myers, 
the RO in this case took appropriate action in response to 
the Veteran's appeal, consistent with the regulations in 
effect at that time.  In its July 1946 response to the 
Veteran's July 1946 letter, the RO acknowledged receipt of 
his letter indicating a desire to file an appeal and enclosed 
a Form 9 along with instructions for proper execution 
thereof, and indicated the date by which this form had to be 
filed in order to be effective.  See Myers, 16 Vet. App. at 
232-234 (discussing regulations in effect regarding appeals 
from 1956 to 1958).  There is no indication in the claims 
file that the Veteran completed and returned the form or 
otherwise perfected his appeal, as opposed to submitting 
additional evidence and filing a new claim.  Therefore, 
unlike in Myers, there was no unrecognized or unacted upon 
appeal that remained pending and vitiated the finality of 
subsequent decisions.

For the reasons stated above, the Veteran's arguments in 
connection with this appeal constitute an attempt to make a 
free standing claim for an earlier effective date.  As such a 
claim is not legally permitted, the Board is required to 
dismiss the appeal.  Rudd, 20 Vet. App. at 300.  Accordingly, 
the claim for entitlement to an earlier effective date for 
the award of a 40 percent rating for bilateral hearing loss, 
or an earlier effective date for the grant of service 
connection for bilateral hearing loss is dismissed.

ORDER

Entitlement to a rating higher than 40 percent for bilateral 
hearing loss is denied.

The claim for entitlement to an earlier effective date for 
the award of a 40 percent rating for bilateral hearing loss, 
or an earlier effective date for the grant of service 
connection for bilateral hearing loss is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


